Dear Mr. Boagni:
On behalf of the Town of Grand Coteau, you have requested an opinion of this office regarding the legality of the payment of back wages to the Town's Assistant Clerk, who was suspended from duty by the Town when she was indicted in connection with certain missing Town funds.
At the time the Assistant Clerk was suspended from duty, the Town ceased paying the Assistant her wages. The minutes of the Board of Aldermen generated at that time (October 28, 1996) indicate that the Town decided that it would reimburse the Assistant Clerk for the wages she would have earned during the suspension if the Assistant Clerk "was found not guilty".
You have advised that the charges against the Assistant Clerk were ultimately dismissed by the District Attorney for lack of evidence to support a criminal prosecution. Furthermore, you advise that the Assistant Clerk, through her attorney, has now demanded payment of the wages she did not receive while suspended from duty.
The Town now questions whether payment should be made, in light of the fact that although all charges against the Clerk have been dismissed, the Assistant Clerk was not "found not guilty" as set forth in the October 26, 1996 minutes.
Please be advised that it is the opinion of this office that the Town of Grand Coteau can pay the Assistant Clerk the back wages she would have earned during the period of her suspension, and that such payment would not violate state law. Unless and until the Assistant Clerk is convicted of a crime, she is presumed, and must be considered by the Board as being, innocent. As such, it is our opinion that the Assistant Clerk should not have been suspended without pay and is entitled to the wages she would have earned had she not been suspended.
Trusting this is responsive to your request, I remain,
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: ____________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv